Citation Nr: 0125331	
Decision Date: 10/26/01    Archive Date: 10/29/01

DOCKET NO.  00-13 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a neck and back 
disorder.

2.  Entitlement to service connection for hemorrhoids.

3.  Entitlement to service connection for a leg disorder.

4.  Entitlement to service connection for a knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from November 1955 to October 
1959, and from July 1960 to July 1963.

The Board of Veterans' Appeals (Board) initially notes that 
the power of attorney of record is ambiguous with its 
identification of the Disabled American Veterans (DAV) as the 
veteran's representative, and the name and address of the 
veteran's sister in the box designated for the name and 
address of the chapter, post or unit.  A review of the record 
explains this ambiguity, as the veteran had expressed a 
desire to have his sister serve as his legal representative 
by signing a statement from his sister to this effect, 
received in April 2000, and in a declaration submitted in 
June 2000.  Thereafter, in a letter dated in June 2000, the 
regional office (RO) advised the veteran that it would not 
recognize the power of attorney in favor of the veteran's 
sister, and the record does not reflect any objection filed 
by the veteran following his receipt of the RO June 2000 
correspondence.  In addition, briefs have subsequently been 
submitted by DAV on behalf of the veteran in September and 
October 2001, and there is no indication by either the 
veteran or anyone on his behalf that the veteran does not 
desire representation by DAV.  Accordingly, the Board finds 
that any ambiguity resulting from the power of attorney of 
record has been clarified by the subsequent actions of the 
veteran and DAV, and that DAV is considered by the Board to 
be the veteran's proper representative of record.


FINDINGS OF FACT

1.  Hemorrhoids, and neck and back disorders have not been 
related by competent medical evidence to active service.

2.  There is no competent evidence demonstrating the presence 
of any disability associated with the legs and knees.


CONCLUSION OF LAW

Hemorrhoids, and neck, back, leg and knee disorders were not 
incurred in active service, nor may arthritis of the 
lumbosacral spine be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The Board first notes that all of the issues on appeal have 
been developed pursuant to the guidelines established in the 
recently enacted Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. § 5103A (West Supp. 2001) (VCAA).  First, the RO 
placed the veteran on notice of the VCAA by a letter dated in 
February 2001, and requested that the veteran furnish 
information concerning medical evidence linking any current 
disability associated with the neck, back, legs, knees, and 
hemorrhoids to service or one year after service.  
Thereafter, although the veteran did not respond to the RO's 
February 2001, in light of the VCAA, the RO readjudicated the 
veteran's claims on the merits in a supplemental statement of 
the case, dated in June 2001.  

The Board also notes that there is no indication that there 
are any outstanding relevant documents or records that have 
not already been obtained.  In this regard, while the veteran 
reported in a January 1999 Department of Veterans Affairs 
(VA) joints examination that he was now in receipt of Social 
Security Administration (SSA) disability benefits and all of 
the records from SSA are likely not of record, neither he nor 
his representative responded that there were relevant 
outstanding records in the SSA file when asked for relevant 
medical records in the RO's correspondence of February 2001 
and there is otherwise no representation by either the 
veteran or his representative that SSA records might contain 
medical evidence linking current disability associated with 
the neck, back, legs, knees or hemorrhoids to service.  
Consequently, the Board finds that remand for the purpose of 
obtaining records from the SSA is not necessary.  

The Board further observes that the veteran has been placed 
on notice of the law and regulations pertinent to his claims 
such that further notice of this information would be both 
redundant and unnecessary, and that the veteran has already 
been furnished with several VA examinations in January 1999 
in order to ascertain the status of his claimed disabilities.

In addition, with respect to a leg or knee disorder, although 
the new law revised the former 38 U.S.C.A. § 5107(a) of title 
38 United States Code to eliminate the requirement that a 
claimant come forward first with evidence of a well-grounded 
claim before the Secretary is obligated to assist the 
claimant in developing the facts pertinent to the claim, the 
new law does not require that the Secretary make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate the claim for the benefit sought 
when there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A(a).  Further, there is no obligation to obtain a VA 
examination or opinion unless the claimant makes a showing by 
way of competent evidence of current disability or persistent 
or recurrent symptoms of disability.  For the reasons set out 
below, the Board finds that the claimant has not made such a 
showing as to a leg or knee disorder.

While the Board notes that the Secretary has recently 
promulgated regulations to further implement the guidelines 
set forth in the VCAA, the Board's review of those 
regulations does not reveal any additional notice and/or 
development requirements that have not already been 
accomplished or that an additional opinion is necessary to 
evaluate these claims.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  Moreover, in supplementary information 
provided with the new regulations, it was noted that these 
provisions merely implemented the VCAA and did not provide 
any rights other than those provided by the VCAA.  Thus, 
based on all of the foregoing, the Board finds that this 
matter has been sufficiently developed pursuant to the VCAA 
and the regulations promulgated thereto.

Service connection may be established for a disability 
resulting from disease or injury incurred or aggravated by 
active service.  38 U.S.C.A. § 1131.

The regulations provide that to establish chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. 
§ 3.303(b).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of 10 percent within 1 year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Board must point out that the existence of disability is 
a statutory requirement quite independent of any previous law 
or case law based upon the concept of a well-grounded claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In other 
words, the recent legislative change that eliminated the 
concept of a well-grounded claim did not alter the basic 
statutory requirement that there must exist a present 
disability before service connection may be granted.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") has further held that a lay 
person is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).

Moreover, when all the evidence is assembled, the VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case, the claim 
is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service medical records from the veteran's first period of 
active service from November 1955 to October 1959, do not 
reflect complaints or treatment for disease or injury related 
to the neck, back, legs, hemorrhoids or knees.  Examination 
of the neck, anus and rectum, lower extremities and spine in 
October 1959 revealed normal findings.

Physical examination at the commencement of the veteran's 
second period of enlistment in July 1960 and in October 1960 
revealed no report of a history of piles or rectal disease, 
arthritis, bone or joint deformity, or "trick" or locked 
knee, and evaluation of the neck, anus and rectum, lower 
extremities and spine again revealed normal findings.  An 
October 1961 service medical entry does indicate that the 
veteran was reportedly injured on a jump two days earlier, 
and that he now had moderate swelling and pain on exertion 
without effusion.  The impression was contusion of the left 
knee, and rule out torn cartilage and fracture of the tibial 
plateau.  October 1961 X-rays of the left knee were 
interpreted to reveal no abnormality of the joint or bone.  
Service medical records are thereafter negative for treatment 
of the knees or other claimed disabilities, and at the time 
of service separation examination in May 1963, the veteran 
once again denied a history of piles or rectal disease, 
arthritis, bone or joint deformity, or "trick" or locked 
knee, and evaluation of the neck, anus and rectum, lower 
extremities and spine revealed negative findings.

VA treatment records for the period of February 1991 to 
January 1999, reflect that in February 1991, the veteran 
complained of rectal pain with bright red blood on defecation 
and noted that he had undergone a hemorrhoidectomy at St. A. 
in September 1990.  Past history at this time was indicated 
as unremarkable.  Examination of the rectum revealed 
tenderness with a scar at approximately 12 o'clock.  The 
diagnosis included rule out anal fissure.

In March 1993, the veteran's complaints included hemorrhoidal 
pain with discharge for the previous three years, and 
examination revealed internal and external hemorrhoids which 
had reportedly been banded in 1990 and thereafter did not 
heal.  The veteran also reported burning and discharge from 
the anus with occasional bleeding.  Physical examination 
indicated external hemorrhoids that were small, eroded and 
tender.  The impression included external hemorrhoids with 
bleeding.  A VA hospital summary from April 1993 reflects 
that the veteran was admitted to participate in a program to 
treat his drinking problem.  The veteran reported that he had 
a hemorrhoidectomy in "1980" which he believed had not healed 
and that he continued to have pain.  Admission physical 
examination was noted to be unremarkable, and a surgical 
consultation was later obtained with respect to his 
hemorrhoidal pain, at which time he was prescribed Sitz baths 
and continued on Metamucil.  The veteran was eventually 
discharged after completing the program.

VA outpatient records from March 1994 reflect that the 
veteran complained of rectal bleeding following bowel 
movements, and that he had hemorrhoids with some accompanying 
burning and pain on defecation for which he took Metamucil.  
The assessment included hemorrhoids.  

In April 1994, the veteran's complaints included pain and 
stiffness in the neck with lightheadedness when turning the 
head to one side.  The assessment included degenerative disc 
disease of the cervical spine and hemorrhoids, external.

May 1994 X-rays of the cervical spine were interpreted to 
reveal degenerative changes of the lower cervical spine.

In July 1994, the veteran complained of hemorrhoids for which 
he took suppositories and other medication.  The assessment 
included degenerative disc disease of the cervical spine by 
X-rays and hemorrhoids, internal.

A body systems examination for diabetic patients in May 1997 
revealed a trace of edema in the left lower extremity and 
normal findings with respect to the veteran's neck.  
Musculoskeletal and neurological examination also indicated 
normal findings.

The veteran filed his application for VA compensation 
benefits in November 1998.

A VA outpatient record from January 1999 reflects that the 
veteran complained of lower back pain.  Examination revealed 
lower spine paraspinal muscle spasm.

VA general medical examination in January 1999 revealed 
negative findings with respect to the neck and the sensory 
and motor function was intact except for slight numbness at 
the tip of the right index finger.

VA joints examination in January 1999 revealed that the 
veteran reported a history of bilateral knee pain in the 
service, associated with ache, soreness, pain and tenderness.  
He also reported some injuries to his knees in the past.  At 
this time, he reported some leg ache and soreness and 
tenderness in them with stiffness and fatigability.  No 
surgery or brace was used, but at times the veteran used a 
cane to get around, noting that he had had a stroke involving 
the right side several years earlier.  He indicated that he 
was currently disabled and on Social Security disability.  
Examination of the knees revealed some soreness, tenderness 
and anterior knee pain.  There was also patellofemoral pain 
with crepitation on motion of the knees which ranged from 0 
to 130 degrees.  No joint-line pain was associated with this, 
and no instability was indicated.  X-rays of the knees were 
interpreted to reveal no significant bone pathology 
bilaterally.  X-rays of the lumbosacral spine were 
interpreted to reveal minimal to moderate degenerative 
arthritic changes of the lumbosacral spine with marginal spur 
formation and narrowed disc space between L4/5 and L5/S1.  
The diagnosis was bilateral patellofemoral syndrome.  

In an April 2000 statement from the veteran's sister, 
received and accepted as a notice of disagreement in April 
2000, the veteran's sister asserted that his claimed injuries 
were real and had an immense impact on his life.  With 
respect to his back, neck and knee problems, she asserted 
that these were caused by jumping from airplanes when in the 
service and continue to be manifested by constant pain and 
stiffness in the neck and back with arthritis.

August 2000 private medical records primarily focus on 
bilateral foot disabilities but do reference paresthesia of 
the bilateral lower extremities and trace edema of the lower 
extremities.


II.  Analysis

The veteran asserts that he has current hemorrhoids, and 
neck, back, leg and knee disorders that are directly related 
to service.  As will be shown more fully below, while the 
Board finds that there are multiple diagnoses of current 
hemorrhoids, and neck and back disorders, since the evidence 
does not support the existence of a current leg or knee 
disorder, service connection for such disabilities is not 
warranted.

In this regard, the Board finds initially and most 
importantly that the record reveals no competent medical 
evidence of a current diagnosis of a leg or knee disorder.  
As was previously noted above, under the basic statutory 
framework and the case law, it is clear that a fundamental 
element for the establishment of service connection is 
competent evidence of current "disability."  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  The Board further 
finds that current "disability" means a disability shown by 
competent medical evidence to exist at the date of the filing 
of the claim for service connection or thereafter.  Degmetich 
v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Chelte v. Brown, 10 
Vet. App. 268 (1997).  The Court has also held that the 
regulatory definition of "disability" is the ". . . 
impairment of earning capacity resulting from such diseases 
or injuries and their residual conditions . . . ."  38 C.F.R. 
§ 4.1 (1997); Hunt v. Derwinski, 1 Vet. App. 292,296 (1991).  
Under these criteria, "disability" for VA compensation 
benefit purposes is not shown to be present in this case as 
to the veteran's claim for service connection for leg and 
knee disorders.

With respect to the veteran's legs, while there have been 
several findings of edema of the left lower extremity 
beginning in May 1997, and August 2000 private evaluation 
indicated findings of paresthesia in the lower extremities, 
at no time has any of these findings resulted in a diagnosis 
of an identifiable right or left leg disability.  Similarly, 
with respect to the existence of a current knee disability, 
VA treatment records over the period of February 1991 to 
January 1999, are silent as to complaints or treatment for a 
knee disability.  In addition, although January 1999 VA 
joints examination revealed a diagnosis of patellofemoral 
syndrome, in the face of minimal objective findings, the 
Board finds that such diagnosis was based on the veteran's 
reports of pain.  More specifically, the veteran's pain 
produced little impact on range of motion, which was from 0 
to 130 degrees, no instability was indicated, and X-rays of 
the knees were interpreted to reveal no significant bone 
pathology bilaterally.  In addition, the record also 
continues to be void of any records demonstrating that the 
veteran has received treatment for knee disability at any 
point since service.  The Board would again point out that 
while the veteran was given an opportunity to provide 
additional medical evidence in support of his claim in 
February 2001, he and his representative chose not to do so.

Finally, although the Board recognizes, as did the January 
1999 VA joints examiner, that the veteran was experiencing 
bilateral knee pain at the time of that examination, it has 
been held that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not 
constitute a disability for which service connection may be 
established.  Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  

The veteran and his sister are also not competent to say 
whether any current leg or knee symptoms are related to 
service.  Espiritu v. Derwinski, supra.

In summary, the Board finds that there is no competent 
evidence of a current diagnosis of a leg or knee disorder.  
Moreover, while the veteran and his sister are capable of 
providing evidence of certain persistent or recurrent 
symptoms of disability, they are not competent to link 
persistent or recurrent symptoms to service.  Disorders of 
the legs and knees are medical disabilities subject to 
diagnosis by a party with medical expertise, not lay persons' 
observations.  The Board finds nothing in the recent 
legislative and regulatory changes that has altered the 
methods of proof of critical facts set forth in the prior 
case law.

Alternatively, the Board finds that the lack of any competent 
evidence of a current disability with respect to the 
veteran's legs or knees makes the claims so fundamentally 
defective that they would be additionally subject to denial 
on the basis of a lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994); 38 U.S.C.A. § 
5103A(a) (no duty to assist when no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim), and 38 U.S.C.A. § 5103A(d)(2) (no obligation to 
provide a VA examination when evidence of record does not 
contain competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability, and there is no indication that the disability or 
symptoms may be associated with the claimant's active 
service).  Since the VA does not have an obligation to assist 
the veteran with respect to the development of these claims, 
the Board finds that the claims could alternatively be denied 
because of a lack of legal merit.

As for the veteran's claim for service connection for 
hemorrhoids and neck and back disorders, while the Board will 
give the veteran the benefit of the doubt as to the continued 
existence of hemorrhoids in the face of documented treatment 
over the period of 1990 to 1994, and it is clear that there 
is current neck and low back disability with diagnoses of 
degenerative disc disease of the cervical spine in July 1994 
and lumbar spine arthritis in January 1999, the preponderance 
of the evidence is against a relationship between any current 
hemorrhoids and neck or back disorders and service, or to a 
period of one year following service.  More specifically, 
there were no complaints or findings of disability associated 
with the anus, rectum, neck or back in service or one year 
after service, and thereafter, hemorrhoids were not treated 
by the veteran's report until 1990 (there is one report which 
refers to 1980, but the Board finds that this was likely an 
error either by report or in typing), neck disability was not 
diagnosed until April 1994, and back disability was not 
diagnosed until January 1999.  In addition, even after such 
diagnoses, no examiner opined any relationship between such 
disability and service, or to a period of one year following 
service.  

As was already noted, as lay persons, the veteran and his 
sister are unable to say whether any current hemorrhoidal, 
neck and back symptoms are related to service or to a period 
of one year following service.  Espiritu v. Derwinski, supra.  
The Board further notes that before the veteran filed the 
subject claim for benefits in November 1998, statements made 
in contemporaneous treatment records noted past history to be 
unremarkable in February 1991 and in March 1993, then-current 
hemorrhoidal symptoms had reportedly been experienced for the 
previous three years, with banding initially occurring in 
1990.  Thus, the Board finds the statements of past history 
as either nonremarkable or, in the case of hemorrhoids, as 
originating in or about 1990, are of more probative value 
than more recent statements of medical history.  The Board 
would like to note that its decision to favor the 
contemporaneous medical evidence is additionally based on the 
longstanding precedent that contemporaneous statements are to 
be favored over more current statements of medical diagnosis 
and history.  Burns v. HHS, 3 F.3d 415, 417 (Fed.Cir. 1993); 
United States v. Gypsum Co., 333 U.S. 364, 396, 68 S. Ct. 525 
(1947).  

Thus, in assessing the evidence in support of the claim and 
that which is against, the Board must find that the lack of 
in-service diagnoses of hemorrhoids or disability associated 
with the neck or back, the fact that the veteran related past 
medical history as unremarkable in 1991 and that the 
treatment of hemorrhoids began in or about 1990, and the fact 
that the first post-service diagnosis of hemorrhoids, neck 
disability, and back disability occurred in and after 1990, 
are far more probative and persuasive than the statement of 
the veteran and his sister which seek to relate such 
disorders to service.  In this regard, while the VA joints 
examination report from January 1999 does contain the 
veteran's statement relating current knee symptoms to 
service, it has been held that the simple transcription of 
statements of medical history, unenhanced by any comment by a 
party with medical expertise, does not rise to the level of 
competent medical evidence on causation.  LeShore v. Brown, 8 
Vet. App. 406 (1995).

As was also alluded to above, even if the Board was to find a 
current leg or knee disorder, since neither disorder has been 
linked by medical evidence to service or to a period of one 
year after service, these claims would additionally fail on 
this basis.


ORDER

The claims for service connection for hemorrhoids, and neck, 
back, leg, and knee disorders are denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

